DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment filed August 4, 2021 in response to Examiner’s Office Action has been reviewed. Claims 1-20 are pending.

Terminal Disclaimer
The terminal disclaimer filed on August 4, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,739,875 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The prior art of record fails to teach or suggest individually selecting a second pre-defined configuration for the electrostatic communication channel between the stylus and the digitizer system based on said detection of the noise exceeding the predetermined signal-to-noise ratio; and configuring the at least one of the stylus or the digitizer system to communicate using the second pre-defined configuration as set forth in independent claim 1, select a second pre-defined configuration for the electrostatic communication channel between the stylus and the digitizer system based on the battery level, and configuring the at least one of the stylus or the 
	Dependent claims 2-13, 15-17, 19 and 20 being further limiting to the independent claims 1, 14 and 18 respectively are also allowed. 
	The closet prior art, Han et al., US Patent Application Publication No 2015/0087230 generating a first micro-current signal that is induced when the touch spot is touched by a human being and includes device information about the device including the touch spot, propagating the first micro-current signal to an external device via a human being, receiving a second micro-current signal including device information about the external device from the external device via the human being, detecting the device information about the external device from the second micro-current signal, identifying the external device by using the device information about the external device, and connecting the device including the touch spot to the external device through a communication channel. The closest prior art fails to anticipate or render Applicant’s limitations above obvious. 

Response to Arguments
Applicant’s arguments, see pages 9-12, filed August 4, 2021, with respect to claims 1-20 have been fully considered and are persuasive.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUY N PARDO/Primary Examiner, Art Unit 2691